Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 02/03/2021.
Allowable Subject Matter
3. Applicant’s amendments and arguments filed with the office on 02/03/2021 were fully considered and found to be persuasive. The claim amendments overcome the cited prior art. 
4. Claim 13 is allowed. 
5. Claims 17, 18, 21-28 are allowed as being dependent on the independent claim.
6. The following is an examiner's statement of reasons for allowance: The closest prior art of record Winter et al ("A Mobile Transformer Test System Based on a Static Frequency Converter"; International Symposium on High Voltage Engineering; PP. 1 - 6; XP007906020; 2007-08-27) teaches, a mobile test system to carry out routine tests at big power transformers onsite, thus enabling a reliable form of testing after a repair on-site and off-line diagnostics.
However Winter et al fails to teach, wherein the amplitudes, which are below the amplitude threshold value, do not interfere with partial discharge measurements; said electronic converter unit being a four-quadrant amplifier or a two- quadrant amplifier; wherein the frequency spectrum has amplitudes that are essential only at a fundamental frequency thereof and at a limited number of multiples of the fundamental frequency.
The cited prior art does not teach or suggest “A circuit arrangement for a high-voltage test installation, the circuit arrangement comprising: an electronic converter unit for generating 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached on Monday-Friday, 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Patent Examiner, Art Unit 2858  

/Jermele M Hollington/
Primary Examiner, Art Unit 2858